The plaintiff alleges that on the eve of a marriage with William B. Leggett, to wit, on 10 January, 1839, she conveyed to Charles Robinson two slaves, Conda and Warden, with a trust and proviso, that if her intended husband should die first, the title to the said slaves was to be conveyed to her; that about a year after the marriage (21 December, 1839) she was prevailed on by much persuasion to join with her husband and the trustee in a conveyance of these slaves in absolute right to one Brown Coburn for $600, which was paid to her husband and improvidently spent, and that she was not privily examined; that after the execution of the deed aforesaid, Coburn, who had full knowledge of the plaintiff's equity, took the slaves into his possession and held them adversely as his own till his death in June, 1859, and that the defendants, who administered cum. tes. on his estate, have continued the possession, claiming in the same manner (adversely); that her husband, William B. Leggett, died in 1855, insolvent, and no administration has been taken on his estate; that Coburn, by his will, gave these slaves to the defendant Whitfield, who threatens to remove them from the country.
The prayer of the bill is for a sequestration and for a reconveyance of the property.
The defendants demurred, alleging as one of the grounds the length of time from the death of Leggett to the bringing of the suit, and insisted that the statute of limitations applied to the case, and barred the plaintiff's right of recovery.
The fact that plaintiff united in the execution of the bill of sale with her husband and the trustee was inoperative and of no effect by reason of her coverture, consequently, at the death of her husband, she had a clear equity to convert Coburn into a trustee for her, on the ground that he purchased with notice. But her equity as (384) against Coburn and his personal representatives is barred by the statute of limitations, as her suit was not commenced for more than three years after her right accrued, during which time they held the slaves adversely, and no fact is alleged to bring her within the savings of the statute.
The counsel for the plaintiff insisted that the case did not fall under the statute of limitations, but was embraced by sec. 19, chap. 65, Rev. *Page 303 
Code, which raises a presumption, after ten years, of an abandonment of a right of action or "any equitable interest or claim." In this he is mistaken. The distinction is this: where there is a statute of limitations at law which furnishes an analogy, a suit in equity is barred by it. If there be no statute to furnish an analogy, the case then rests on the statute raising a presumption; for example, a bill for a specific performance of a contract under seal rests on the statute raising a presumption, because there is no statute of limitations at law to furnish an analogy. But in our case there is a statute of limitations which not only bars an action at law for a slave after three years adverse possession, but gives the adverse holder a good, indefeasible title, and it falls within the principle of Taylor v. Dawson, 56 N.C. 86, and Whitfieldv. Hill, ante, 316, where, in the case of land, seven years adverse possession under color of title was held to be a bar to a bill in equity seeking to enforce a right in equity to convert the party into a trustee.
PER CURIAM.               The demurrer sustained and bill dismissed.
Cited: Johnson v. Prairie, 91 N.C. 163; Summerlin v. Cowles,101 N.C. 478.
(385)